DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano (2013/0069264).
In reference to claim 1, Giordano teaches a mill blank, Br, for dental use comprising a mill blank portion having a multilayer structure with two or more layers, z1-z3, wherein the multilayer structure comprises a body layer, z1, inside an enamel layer, z3, and the body layer is shaped to comprise a bottom face and a side face, the side face having a portion perpendicular to the bottom face, (fig. 1A).
In reference to claim 2, wherein the mill blank portion has a quadrangular prism shape, (fig. 1).
In reference to claim 3, wherein the body layer is shaped so that at least one cross section parallel to the bottom face has an outline that is a combination of at least two selected from the group consisting of an arc, an ellipsoidal arc, a parabola, and a catenary, (in the embodiment with the cylindrical blank, Bc, fig. 7).
In reference to claim 6, wherein the mill blank portion comprises at least one intermediate layer, z2,  between the enamel layer and the body layer, (fig. 1).
In reference to claim 7, wherein said at least one intermediate layer is shaped to comprise a bottom face and a side face, and the side face has a portion perpendicular to the bottom face, (fig. 1).
In reference to claim 8, wherein said at least one intermediate layer, z2, is shaped so that at least one cross section parallel to the bottom face of said at least one intermediate layer has a cross sectional shape that is a combination of at least two selected from the group consisting of an arc, an ellipsoidal arc, a parabola, and a catenary, (fig. 7).
In reference to claim 11, wherein adjacent layers in the multilayer structure have different shades and/or translucencies, (pp 0055).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Saliger (2014/0255875).
Giordano teaches all the limitations of the claims except for wherein the body layer is shaped so that at least one cross section perpendicular to the bottom face has a shell shape and wherein said at least one intermediate layer is shaped so that at least one cross section perpendicular to the bottom face of said at least one intermediate layer has a shell shape.
Saliger teaches all the limitations of the claims except for the body layer is shaped so that at least one cross section perpendicular to the bottom face has a shell shape and wherein said at least one intermediate layer is shaped so that at least one cross section perpendicular to the bottom face of said at least one intermediate layer has a shell shape, (fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Giordano with the body layer is shaped so that at least one cross section perpendicular to the bottom face has a shell shape and wherein said at least one intermediate layer is shaped so that at least one cross section .

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Rotsaert, (4,970,032).
Giordano teaches all the limitations of the claims except for the body layer is shaped so that at least one cross section perpendicular to the bottom face has a protruding shape and wherein said at least one intermediate layer is shaped so that at least one cross section perpendicular to the bottom face of said at least one intermediate layer has a protruding shape.
Rotsaert teaches the body layer is shaped so that at least one cross section perpendicular to the bottom face has a protruding shape and wherein said at least one intermediate layer is shaped so that at least one cross section perpendicular to the bottom face of said at least one intermediate layer has a protruding shape, (fig. 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Giordano with the body layer is shaped so that at least one cross section perpendicular to the bottom face has a protruding shape and wherein said at least one intermediate layer is shaped so that at least one cross section perpendicular to the bottom face of said at least one intermediate layer has a protruding shape as taught by Rotsaert, as an alternate mill blank means.


s 12,14,16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Ito et al.
Giordano teaches all the limitations of the claims except for wherein the body layer has chromaticity with L* = 60 to 85, a* = -2 to 7, and b* = 4 to 28 in the L*a*b* color system, and a translucency of AL* of 2 to 13, wherein the enamel layer has chromaticity with L* = 62 to 90, a* = -3 to 5, and b* = 3 to 22 in the L*a*b* color system, and a translucency of AL* of 4 to 20, wherein said at least one intermediate layer has chromaticity with L* = 62 to 86, a* = -2 to 7, and b* = 4 to 27 in the L*a*b* color system, and a translucency of AL* of 4 to 18, wherein the mill blank portion comprises a zirconia pre-sintered body.
Ito et al. teaches wherein the body layer has chromaticity with L* = 60 to 85, a* = -2 to 7, and b* = 4 to 28 in the L*a*b* color system, and a translucency of AL* of 2 to 13, wherein the enamel layer has chromaticity with L* = 62 to 90, a* = -3 to 5, and b* = 3 to 22 in the L*a*b* color system, and a translucency of AL* of 4 to 20, wherein said at least one intermediate layer has chromaticity with L* = 62 to 86, a* = -2 to 7, and b* = 4 to 27 in the L*a*b* color system, and a translucency of AL* of 4 to 18, (table 1) and wherein the mill blank portion comprises a zirconia pre-sintered body, (col. 14, lines 9-33).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Giordano with the above listed limitaitons, as taught by Ito et al., in order to provide a mill blank with the desired compositions based upon the desired finished dental implant. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jung et al. (2013/0221554), Hauptmann et al. (2015/0238291) and Aiba et al. (2019/0380815) were cited to show other examples of dental blanks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        November 5, 2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723